— In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Bivona, J.), dated August 9, 2007, as, after a nonjury trial, awarded sole custody of the subject child to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court did not err in awarding the father sole custody of the subject child. “The determination of the Family Court in a custody dispute is generally accorded great deference on appeal, and should not be disturbed unless it lacks a sound and substantial basis in the record, as it is based upon a firsthand assessment of the parties, their credibility, their character, and their temperament” (Matter of Miller v Shaw, 51 AD3d 927, 927 [2008], Iv denied 11 NY3d 706 [2008]). There is no basis here to disturb the Family Court’s determination. Spolzino, J.P, Angiolillo, Dickerson and Helen, JJ., concur.